UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DMITRY PRONIN,

               Plaintiff,

       v.                                            Civil Action No. 17-1807 (TJK)

FEDERAL BUREAU OF PRISONS,

               Defendant.


                                 MEMORANDUM OPINION

       Dmitry Pronin, proceeding pro se and in forma pauperis, filed this suit against the

Federal Bureau of Prisons (BOP), alleging violations of the Freedom of Information Act, 5

U.S.C. § 552. For his document requests that remain at issue, Pronin challenges both the

adequacy of BOP’s searches and its withholding of BOP staff lists at three facilities where he

was incarcerated, which include the names and positions of staff members. The Court denied

BOP’s first motion for summary judgment, finding insufficient BOP’s searches and

explanations for withholding these documents under various FOIA exemptions. BOP filed a

renewed motion for summary judgment, declaration, and Vaughn Index, relying on

Exemptions 2, 6, and 7(C) to withhold them. Because BOP has now justified its searches and

withholdings of staff lists under Exemption 6, which protects private information from

personnel files, the Court need not address the validity of BOP’s other claimed exemptions and

will grant summary judgment in its favor.

       Background

       Pronin, a prisoner currently in custody of the Federal Bureau of Prisons (BOP), submitted

several Freedom of Information Act (FOIA) requests in 2016 and 2017, only two of which
remain at issue, Request No. 2016-02619 and Request No. 2017-05599. Memorandum Opinion

and Order, ECF No. 33 at 2.1 The only information in the documents responsive to those

requests that Pronin still seeks are the names and positions of staff members at three BOP

facilities: the federal correctional center (FCC) in Florence, Colorado; United States Penitentiary

(USP) in Terre Haute, Indiana; and FCC in Beaumont, Texas.2 See ECF No. 1 (“Compl.”) at 5–

6; ECF No. 1-1 at 5–6; ECF No. 26 at 2, 6, 8; ECF No. 29 at 3; ECF No. 39 at 14, 19, 29–30,

37.3

         To locate documents containing staff lists at FCC Florence, its Human Resources

Division staff searched its “Human Resources Staffing Reports,” which are generated

electronically each pay period. ECF No. 36-2, Stroble Decl. II ¶ 5. This search yielded (1) a 28-

page “Staffing and Strength Report” of FCC Florence staff names “used to assist the BOP . . . in

planning of staff movement locally and for management of staff throughout the agency for

succession planning and other efforts made by the BOP to place employees in a properly

classified position[]” and (2) four pages from a “‘DOJ Internal White Pages’ . . . employee

directory that contains” “routine employment information maintained in different formats in an

employee’s employment record.” Id. ¶¶ 5, 20–21, 26. BOP withheld the FCC Florence Staffing

Report in full under FOIA Exemptions 2, 6, and 7(C), and it withheld all information from the

DOJ Internal White Pages directory under Exemptions 6 and 7(C), except for the names of FCC

wardens, which it disclosed. Id. ¶¶ 13–14, 20–21, 27, 31, 33; Vaughn Index II at 1, 4.



1
 The Court incorporates the background and legal standard sections of its prior Memorandum
Opinion and Order, ECF No. 33 at 2–7.
2
 The Court’s prior opinion erroneously stated that FCC Beaumont is in South Carolina, as
opposed to Texas. ECF No. 33 at 2.
3
    Citations are to the ECF-generated page numbers for Pronin’s filings.


                                                  2
       To locate documents containing staff lists at USP Terre Haute and FCC Beaumont,

Human Resources Division staff at those facilities generated a report in the National Finance

Center (NFC) database, which is “where all employee pay functions are performed, and only

human resources staff have access to the NFC database.” Stroble Decl. II ¶¶ 6, 10. The NFC

database has a function called “Batchfoc” that generates various reports. Id. These NFC

searches yielded (1) a 17-page “Staff List” or “Employment Verification Data Report” from USP

Terre Haute used to look up individual staff and track performance evaluations, address changes,

benefits, and other information and (2) a 15-page “Staffing Report and Strength Report” from

FCC Beaumont used “to assist the BOP . . . in planning of staff movement locally and for

management of staff throughout the agency for succession planning and other efforts made by

the BOP to place employees in a properly classified position.” Id. ¶¶ 6, 10, 22, 28. BOP

withheld these documents in full under FOIA Exemptions 2, 6, and 7(C). Id. ¶¶ 15–16, 21–23,

28–29, 31–32; Vaughn Index II at 2, 5. 4

       Analysis

       A.      Adequacy of the Search

       To determine the adequacy of a FOIA search, the Court is guided by principles of

reasonableness. Campbell v. U.S. Dep't of Justice, 164 F.3d 20, 28 (D.C. Cir. 1998). “[T]he

agency must show that it made a good faith effort to conduct a search for the requested records,

using methods which can be reasonably expected to produce the information requested.” Id.

(quoting Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990)). To state the




4
 BOP clarified that its “original Vaughn index erroneously identified a document as ‘FCC
Florence Staff List’ (ECF No. 24-4 at 1)” that is “properly identified now as ‘USP Terre Haute
Staff List.’” ECF No. 36 at 3 (citing Vaughn Index II at 2).


                                                3
obvious, it was reasonable for BOP—in response to Pronin’s FOIA requests for staff lists at three

of its facilities—to search those facilities’ personnel databases in the ways described.

       Still, Pronin challenges the adequacy of BOP’s search on a few grounds. See ECF No. 39

at 12, 23, 28–29. First, while he points out that BOP did not specify the names of individual

staff members who conducted the searches, id. at 12, 23, that omission is immaterial. The Court

“cannot fathom how providing the names of search personnel would significantly inform the

Court’s analysis of the adequacy of [BOP’s] search for documents responsive to his FOIA

requests.” Bigwood v. U.S. Dep’t of Defense, 132 F. Supp. 3d 124, 143 (D.D.C. 2015); see

Harrison v. Fed. Bureau of Prisons, 611 F. Supp. 2d 54, 65 (D.D.C. 2009).

       Second, Pronin argues that BOP did not specify the “locations of the files” or

“description of the searches.” ECF No. 39 at 23. The record reflects the opposite. BOP’s

declaration by FOIA attorney Clinton Stroble details the methods, databases, and records that

Human Resources Division staff searched at each BOP facility. ECF No. 36-2. And Pronin

even acknowledges that “different systems were search[ed], penitentiary by penitentiary.” ECF

No. 39 at 28.

       Third, he contends that BOP searched “different systems” across similar facilities, which

rendered “drastically different types of records.” Id. The Court finds this argument unavailing.

The searches at FCC Florence and FCC Beaumont, for example, each produced a Staffing and

Strength Report, exactly the same type of internal human resources document, and the DOJ

Internal White Pages directory serves a similar personnel function. Stroble Decl. II ¶¶ 13, 26;

Vaughn Index II at 1, 5. To be sure, USP Terre Haute’s search generated a 17-page Staff List

that appears somewhat different from the Staffing and Strength Reports. Stroble Decl. II ¶¶ 6,

13, 22, 26; Vaughn Index II at 1–2, 5. But those differences are inconsequential, as “the




                                                 4
adequacy of a FOIA search is generally determined not by the fruits of the search,” Iturralde v.

Comptroller of Currency, 315 F.3d 311, 315 (D.C. Cir. 2003), or “whether there might exist any

other documents possibly responsive to the request,” Weisberg v. U.S. Dep’t of Justice, 745 F.2d
1476, 1485 (D.C. Cir. 1984). Instead, a search’s adequacy depends on “the appropriateness of

the methods used to carry out the search,” Iturralde, 315 F.3d at 315, and whether those methods

“can be reasonably expected to produce the information requested,” Campbell, 164 F.3d at 27.

BOP clearly passes that hurdle for its searches at the three facilities.

       B.      FOIA Exemption 6

       Pronin also challenges BOP’s reliance on FOIA Exemption 6 to withhold BOP staff

names and positions from the four documents BOP identified. “Exemption 6 allows agencies to

withhold ‘personnel and medical files and similar files the disclosure of which would constitute a

clearly unwarranted invasion of personal privacy.’” Judicial Watch, Inc. v. Food & Drug

Admin., 449 F.3d 141, 152 (D.C. Cir. 2006) (quoting 5 U.S.C. § 552(b)(6)). The exemption has

two requirements. First, the document must be a “personnel,” “medical,” or “similar file[].” 5

U.S.C. § 552(b)(6). Second, to assess if disclosure of the file “would constitute a clearly

unwarranted invasion of personal privacy,” id., the Court must balance the public interest in

disclosure with the personal privacy at stake, Judicial Watch, 449 F.3d at 153. “The only

relevant public interest in disclosure to be weighed in this balance is the extent to which

disclosure would contribute significantly to public understanding of the operations or activities

of the government.” Bartholdi Cable Co. v. Fed. Commc’ns Comm’n, 114 F.3d 274, 282 (D.C.

Cir. 1997) (cleaned up). The privacy interest in withheld information must be “greater than a de

minimis privacy interest,” Multi Ag Media LLC v. Dep’t of Agric., 515 F.3d 1224, 1229 (D.C.

Cir. 2008), and it varies “depending on the context in which it is asserted,” Armstrong v. Exec.

Office of the President, 97 F.3d 575, 582 (D.C. Cir. 1996).


                                                   5
       Pronin wisely does not dispute that BOP meets the first requirement. The FCC Florence

and FCC Beaumont Staffing and Strength Reports, USP Terre Haute Staff List, and DOJ Internal

White Pages directory are “personnel” files or similar “[g]overnment records on an individual

which can be identified as applying to that individual.” U.S. Dep’t of State v. Wash. Post Co.,

456 U.S. 595, 602 (1982); see Stroble Decl. II ¶¶ 20, 22, 26, 28.

       The second requires the Court to weigh the public interest in disclosure of BOP staff

names and positions against those individuals’ privacy interests. That weighing is

straightforward here because there is no cognizable public interest at stake. The disclosure of

BOP staff names and positions “sheds no light on the activities of the BOP.” Stroble Decl. II ¶

21. And the “public has no cognizable interest in the release” of names and titles that “reveal[]

little or nothing about an agency’s own conduct,” Beck v. Dep’t of Justice, 997 F.2d 1489, 1493

(D.C. Cir. 1993) (internal quotation omitted), or “what the Government is up to,” Nat’l Ass’n of

Retired Fed. Emps. v. Horner, 879 F.2d 873, 879 (D.C. Cir. 1989) (“NARF”). See Pinson v. U.S.

Dep’t of Justice, 61 F. Supp. 3d 164, 186 (D.D.C. 2015) (no “significant public interest in the

release of” agency employees’ names).

       Pronin argues that he needs the identities of prison staff to pursue various lawsuits, see

Compl. at 1–2; ECF No. 26 at 7–8; ECF No. 39 at 13–14, but Pronin’s personal interest in

discerning potential defendants for his own litigation “does not count in the calculation of the

public interest.”5 Oguaju v. United States, 288 F.3d 448, 450 (D.C. Cir. 2002), vacated sub nom.



5
  There are additional reasons why Pronin’s purported personal interest in litigation does not
translate into a public interest for FOIA purposes. According to Pronin, conditions at FCC
Beaumont in 2017 after Hurricane Harvey were inhumane, and prison staff violated his civil
rights. See ECF No. 39 at 13–14. Pronin makes similar, yet more vague, allegations of civil
rights abuses at FCC Florence. See id. at 14. Although Pronin argues that the public has an
interest in knowing which staff members participated in the government wrongdoing he alleges,



                                                 6
on other grounds, Oguaju v. U.S. Marshals Service, 541 U.S. 970 (2004); see Lazaridis v. U.S.

Dep’t of Justice, 766 F. Supp. 2d 134, 145 (D.D.C. 2011). Indeed, “a requester’s personal need

for information is immaterial to whether that information is protected from disclosure by one of

the exemptions to the FOIA,” Engelking v. Drug Enf’t Admin., 119 F.3d 980, 980–81 (D.C. Cir.

1997) (emphasis added), because the information—if disclosed—“belongs to [all] citizens to do

with as they choose,” Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 172 (2004). Of

course, if Pronin wants BOP staff names for his personal litigation purposes, he may file a

lawsuit and seek those names in civil discovery. Indeed, he appears to have had some success

with that approach “[i]n summer 2016 . . . during the litigation of” his Federal Tort Claims Act

(FTCA) suit against the United States for alleged misconduct at USP Terre Haute, Pronin v.

United States, No. 2:15-cv-183 (S.D. Ind. April 23, 2014), when he received “a number of the

full names and positions of staff for USP Terre Haute.” ECF No. 39 at 37. 6 But regardless of

whether that avenue will ultimately lead to success, “[t]he primary purpose of the FOIA was not

to benefit private litigants or to serve as a substitute for civil discovery.” Baldrige v. Shapiro,

455 U.S. 345, 360 n.14 (1982).



see id., the Court cannot credit that interest because he has failed to “produce evidence that
would warrant a belief by a reasonable person that the alleged Government impropriety might
have occurred.” Boyd v. Criminal Div. of U.S. Dep’t of Justice, 475 F.3d 381, 387 (D.C. Cir.
2007) (quoting Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 174 (2004)). And
even if the law recognized his interest in litigation directed at USP Terre Haute as a public
interest, that litigation has been resolved on the merits already. See Pronin v. United States, No.
2:15-cv-183, ECF Nos. 1, 160 (S.D. Ind. July 24, 2018) (asserting claims for negligence under
the FTCA); Pronin v. Tussey, No. 2:15-cv-61, ECF No. 7 (S.D. Ind. May 4, 2015) (asserting
violations of the Clean Air Act and Eighth Amendment allegedly caused by prison guards’
smoking).
6
 While Pronin received some names of USP Terre Haute employees through his FTCA suit,
ECF No. 39 at 37–38, it appears he still seeks a “complete list of [those] employees,” ECF No.
24-3 at 2; see ECF No. 39 at 13 (seeking “lists of employees for three federal penitentiaries”).



                                                  7
       “In the absence of any public interest in disclosure, any countervailing interest in privacy

defeats a FOIA request.” Oguaju, 288 F.3d at 451 (D.C. Cir. 2002). BOP asserts that it must

protect employees in “primary law enforcement position(s)” because “[t]he release of names of

these law enforcement officials is reasonably expected to endanger the life and/or physical safety

of staff since it will allow inmates or members of the general public to look up staff through

Motor Vehicle Administration, tax, or other state open access records and permit the location of

staff home addresses for targeted threats to staff and their families.” Stroble Decl. II ¶¶ 21, 23,

27, 29.7 The Court need not decide precisely how great BOP’s staff’s privacy interests are in this

regard. Suffice it to say that BOP’s declaration establishes that they have some privacy interest

in their names and positions, one that is “greater than [] de minimis” for purposes of Exemption

6, Multi Ag Media, 515 F.3d at 1229. See Fed. Labor Relations Auth. v. U.S. Dep't of Treasury,

Fin. Mgmt. Serv., 884 F.2d 1446, 1453 (D.C. Cir. 1989) (“[F]ederal employees’ have privacy

interests in their names . . . .”); Walston v. U.S. Dep’t of Def., 238 F. Supp. 3d 57, 67 (D.D.C.

2017) (employees with “sensitive occupations . . . have a cognizable privacy interest in keeping

their names from being disclosed” under Exemption 6 (quoting Long v. Office of Pers. Mgmt.,

692 F.3d 185, 192 (2d Cir. 2012)); see also Judicial Watch, Inc., 449 F.3d at 152–53 (holding

that DEA properly invoked Exemption 6 in refusing to release the names of agency personnel

and that it “need not justify the withholding of names on an individual-by-individual basis”

(cleaned up)).




7
  Although Pronin seeks in camera review of BOP’s documents, “the agency affidavits are
sufficiently detailed to permit meaningful review and adversarial testing of exemption claims,”
Thompson v. Exec. Office for U.S. Attorneys, 587 F. Supp. 2d 202, 206, n.1 (D.D.C. 2008), and
the Court finds that review unnecessary. See Juarez v. Dep't of Justice, 518 F.3d 54, 60 (D.C.
Cir. 2008).


                                                  8
       Pronin suggests that BOP’s assertion of its staff’s privacy interest must be in bad faith

because he received staff names and positions from the Federal Correctional Institution (FCI) in

Edgefield, South Carolina through another FOIA request, and he received some staff names from

USP Terre Haute through civil discovery. See ECF No. 39 at 4–5, 10, 35–38; ECF No. 26 at 11–

15. But none of that, even if true, suggests bad faith here. Pronin offers no context for his FOIA

request of the FCI Edgefield “staff directory released in December 2012,” ECF No. 39 at 36, and

the “interests on both sides of the Exemption 6 balancing test might vary” substantially

depending on the context. Am. Immigration Lawyers Ass’n v. Exec. Office for Immigration

Review, 830 F.3d 667, 675 (D.C. Cir. 2016); see Armstrong, 97 F.3d at 581; Judge Rotenberg

Educ. Ctr., Inc. v. U.S. Food & Drug Admin., 376 F. Supp. 3d 47, 74 (D.D.C. 2019). “While the

BOP . . . may have chosen to release employee names” in response to that FOIA request, it has

expressed a valid privacy interest here under Exemption 6 “extend[ing] to the names of agency

personnel.” Pinson, 61 F. Supp. 3d at 185. In any event, “[t]here can be no doubt that agencies

frequently turn over documents even though FOIA may not strictly require them to do so.”

Williams & Connolly v. SEC, 662 F.3d 1240, 1245 (D.C. Cir. 2011). And by doing so, “the

government does not waive any right it has to withhold other properly” exempted documents in

later litigation under FOIA. Id.

       Likewise, “not all documents available in discovery are also available pursuant to FOIA.”

Stonehill v. IRS, 558 F.3d 534, 539 (D.C. Cir. 2009). Whereas FOIA “reflect[s] a congressional

balancing of interests,” “[d]ifferent considerations determine the outcome of efforts to obtain

disclosure: relevance, need, and applicable privileges—bounded by the district court’s exercise

of discretion.” Id. at 538. A district court balanced those different considerations in Pronin’s

FTCA suit—about alleged misconduct at USP Terre Haute, Pronin v. United States, No. 2:15-




                                                 9
cv-183 (S.D. Ind. April 23, 2014)—and ordered the Government to respond to his request for a

“list of employees for USP Terre Haute.” Id., ECF No. 55 at 1; id., ECF No. 61 at 1. The Court

cannot hold that involuntary production against the agency in a later FOIA action, where it has

asserted bona fide privacy interests.

       In sum, the record reflects “no public interest in, and”—at the very least—“a modest

personal privacy interest against, disclosure of the names” and positions of BOP staff members

at FCC Florence, USP Terre Haute, and FCC Beaumont. NARF, 879 F.2d at 879. The Court

“need not linger over the balance; something, even a modest privacy interest, outweighs nothing

every time.” Id. Accordingly, BOP properly relied on Exemption 6 to withhold the requested

information. Because Exemption 6 applies and Pronin only seeks BOP staff names and

positions, the Court will grant BOP summary judgment and need not address BOP’s additional

bases for withholding that information in the requested documents. 8 See Shapiro v. U.S. Dep’t of

Justice, 239 F. Supp. 3d 100, 106 n.1 (D.D.C. 2017).




8
  Pronin’s complaint also appears to frame BOP’s alleged shortcomings in producing documents
under FOIA as a violation of his First and Fifth Amendment rights. Compl. at 1, 3, 5–6. Those
claims are without merit. See Tereshuk v. Bureau of Prisons, 67 F. Supp. 3d 441, 453 (D.D.C.
2014). “FOIA is a comprehensive statutory scheme to resolve all issues associated with the
release of government documents.” Harrison v. Lappin, Civ. No. 04-0061 (JR), 2005 WL
752186, at *3 (D.D.C. Mar. 31, 2005). It is not a means to vindicate constitutional rights. See
McGehee v. Casey, 718 F.2d 1137, 1147 (D.C. Cir. 1983) (“A litigant seeking release of
government information under FOIA, therefore, relies upon a statutory entitlement—as narrowed
by statutory exceptions—and not upon his constitutional right to free expression.”); Banks v.
Dep’t of Justice, 700 F. Supp. 2d 9, 19 (D.D.C. 2010) (dismissing plaintiff’s due process
violation claims premised on the agency’s withholding of records).


                                               10
       Conclusion

       For all these reasons, the Court will grant Defendant’s Renewed Motion for Summary

Judgment, ECF No. 36, and enter judgment for Defendant. A separate order will issue.



                                                         /s/ Timothy J. Kelly
                                                         TIMOTHY J. KELLY
                                                         United States District Judge

Date: March 12, 2020




                                             11